The prosecution was begun in the county court and on conviction in that court was appealed to the circuit court. In the circuit court the solicitor, as required by section 6730 of the Code of 1907, filed his information signed by him. Under this section this information is not required to be sworn to.
The court refused this charge:
"I charge you that if you believe from all the evidence that the defendant honestly believed that there was a custom, and that he tore down the house under it as testified to by him, then your verdict must be acquittal."
Every person reaching the age of accountability is presumed to know the law, and an "honest belief" in a supposed custom could not overturn a criminal statute or render a defendant immune from conviction for crime.
The only way the law can judge of a man's intention is by what he does. He is presumed to know what he does and intend the natural consequences of his acts. The question was one for the jury, and the court correctly so held.
There is no error in the record, and the judgment is affirmed.
Affirmed.